                      UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  DANIEL NEDDO,
                                               Case No. 1:21-cv-00024-BLW
               Plaintiff,

         v.                                   SCHEDULING ORDER
                                              TRACK: (Standard)
  PROJECT IMPACT STEM
  ACADEMY, an Idaho Political
  Subdivision; TERESAFLEMING, an
  individual; SUZANNE RONGE, an
  individual; BECKY WOOLLEY, an
  individual; BEN PETERSON, an
  individual; JAZMINE MARTIN, an
  individual; SHARINA JENSEN, an
  individual; KENNETH MALLEA, an
  individual,

               Defendants.




       In accordance with the agreements reached in the telephone scheduling

conference held between counsel and Court staff on May 3, 2021, and to further

the just, speedy, and inexpensive determination of this matter,

      NOW THEREFORE IT IS HEREBY ORDERED that the following

recitation of deadlines and procedures will govern this litigation:


SCHEDULING ORDER - 1
1.      Dispositive Motion Deadline: All dispositive motions, including motions for

        punitive damages, must be filed by January 21, 2022.1

2.       Amendment of Pleadings and Joinder of Parties: Motions to amend

        pleadings and join parties, except for allegations of punitive damages, must

        be filed on or before July 15, 2021. This deadline will only be extended for

        good cause shown. 2

3.      Alternative Dispute Resolution (ADR): At this time, the parties have chosen

        not to participate in ADR. If the parties decide that they wish to participate

        in ADR, they may contact Emily Donellan, the Court’s ADR Administrator,

        at adr.id.uscouts.gov. Please ensure that all emails directed to

        adr@id.uscourts.gov contain the case number and title in the email subject

        line.

4.      Discovery Plan: All discovery must be in accordance with the Federal Rules

        of Civil Procedure, the Local Rules for the District of Idaho, and the parties’



        1
           It is this Court's policy to accept only one (1) motion to dismiss and one summary judgment
motion per party. If it appears, due to the complexity or numerosity of issues presented, that counsel is
unable to address all issues within the twenty-page (20) limit for briefs, Dist. Idaho Loc. R. 7.1(b)(1), then
it is appropriate to file a motion for permission to file an overlength brief, rather than filing separate
motions for each issue. The Court prefers reviewing one over-length brief in support, one over-length
brief in response, and one 10-page reply brief, if any, rather than the panoply of briefs that are generated
when multiple motions are filed.
        2
         The Ninth Circuit has held that motions to amend filed after the Scheduling Order deadline are
governed, not by the liberal provisions of Fed. R. Civ. P. 15(a), but instead, by the more restrictive
provisions of Fed. R. Civ. P. 16(b) requiring a showing of “good cause.” Johnson v. Mammoth
Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

SCHEDULING ORDER - 2
     joint discovery plan (Dkt. 13, ¶¶ 8-11) which is incorporated herein by

     reference.

5.   Completion of Fact Discovery: All fact discovery must be completed by

     December 17, 2021. This is a deadline for the completion of all fact

     discovery; it is not a deadline for discovery requests. Discovery requests

     must be made far enough in advance of this deadline to allow completion of

     the discovery by the deadline date.

6.   Disclosure of Experts:

     a.    The Plaintiff must disclose the experts intended to be called at trial on

           or before September 27, 2021.

     b.    The Defendant must disclose the experts intended to be called at trial

           on or before October 27, 2021.

     c.    Plaintiff’s rebuttal experts must be identified on or before November

           11, 2021.

     d.    ALL discovery relevant to experts must be completed by: December

           17, 2021.

7.   First Interim Status Conference: The Court will conduct a telephonic interim

     status conference on November 16, 2021 at 3:00 p.m. Plaintiff must initiate

     the conference call by placing it to (208) 334-9145 and must have all

     appropriate parties on the line.

SCHEDULING ORDER - 3
8.    Scheduling of Trial and Pretrial Conference. Plaintiff’s counsel must

      contact courtroom deputy Jamie Gearhart within one week following the

      entry of a decision on all pending dispositive motions to make arrangements

      for a telephonic trial setting conference with the Court to set pre-trial and

      trial deadlines. If no dispositive motion is filed, Plaintiff’s counsel must

      immediately contact the courtroom deputy within one week of the

      dispositive motion filing deadline to set a telephonic trial setting conference.

9.    Law Clerk: The law clerk assigned to this case is Marci Smith. She may be

      reached at (208) 334-9025.

10.   Discovery Disputes:

           a. I will not refer this case to a magistrate judge for resolution of

              discovery disputes and non-dispositive motions. I will keep these

              motions on my own docket.

           b. The parties will strictly comply with the meet and confer requirements

              of Local Rule 37.1 prior to filing any discovery motions.

      c.      Prior to filing any discovery motions, counsel must certify, not only

              that they have complied with Local Rule 37.1, but that they have

              complied with the Judge’s discovery dispute procedures.

           d. In addition, I will not entertain any written discovery motions until the

              Court has been provided with an opportunity to informally mediate

SCHEDULING ORDER - 4
            the parties’ dispute. To facilitate that mediation, the attorneys will

            first contact Marci Smith, the law clerk assigned to this case, and shall

            provide her with a brief written summary of the dispute and the

            parties’ respective positions. Ms. Smith may be able to offer

            suggestions that will resolve the dispute without the need of my

            involvement. If necessary, an off-the-record telephonic conference

            with me will then be scheduled as soon as possible. I will seek to

            resolve the dispute during that conference and may enter appropriate

            orders on the basis of the conference. I will only authorize the filing

            of a discovery motion and written briefing if we are unable to resolve

            the dispute during the conference.

      e.    Prior to filing any discovery motions, counsel must certify, not only

            that they have complied with Local Rule 37.1, but that they have

            complied with the foregoing procedures.

11.   The Court will conduct telephonic status conferences with the parties. The

      Court will set those status conferences in a separate notice.

12.   Calendaring Clerk: Scheduling matters and calendar issues may be directed

      to Jamie Gearhart, who may be reached at (208) 334-9021. If reassigned,

      consult Judges’ web page for staff directory.




SCHEDULING ORDER - 5
13.   Docketing Clerk: If you have a docketing question, please contact a docket

      clerk3 at (208) 334-1361.

                                                     DATED: May 3, 2021


                                                     _________________________
                                                     B. Lynn Winmill
                                                     United States District Judge




      3
       The Clerk’s office staff directory may be found on the Court’s webpage:
      http://id.uscourts.gov/district/attorneys/DocketingCourtroom_Dep.cfm



SCHEDULING ORDER - 6
